Citation Nr: 0205008	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-33 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected folliculitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected corns between the left 4th and 
5th toes. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970 and from September 1972 to November 1995.

This appeal arose from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which awarded service connection for 
corns between the left 4th and 5th toes and for acne, each 
assigned a noncompensable disability evaluation.  In October 
1998, this case was remanded by the Board of Veterans Appeals 
(Board) so that a Travel Board hearing could be scheduled.  
In April 1999, the veteran testified before the undersigned 
at a personal hearing at the Houston RO.  In June 1999, this 
case was remanded by the Board for evidentiary development.  

In December 2000, a RO rating action was issued which 
increased the evaluation assigned to the service-connected 
skin disorder, now diagnosed as folliculitis, to 10 percent 
and which continued the noncompensable evaluation assigned to 
the service-connected left foot corns.

Other issue

The June 1999 Board decision granted an increased disability 
rating, 10 percent, for lumbosacral strain.  That issue is 
therefore no longer before the Board.


FINDINGS OF FACT

1.  The veteran's folliculitis is manifested by multiple 
closed pustules on the upper chest and upper back, with some 
suggestion of post-inflammatory hyperpigmentation, as well as 
complaints of itching. There are no indications of exudation, 
extensive lesions or marked disfigurement.

2.  The veteran's corns between the 4th and 5th left toes are 
manifested by no subjective complaints and a negative 
examination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of the currently 
assigned 10 percent for the veteran's service-connected 
folliculitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (2001).

2.  The criteria for an evaluation in excess of 0 percent for 
the service-connected corns between the 4th and 5th left toes 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Codes 7819, 7805, 4.71a, 
Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected 
folliculitis and corns between the left 4th and 5th toes are 
more disabling than the current disability evaluations would 
suggest.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Folliculitis

The veteran was treated in service in January 1992 for 
complaints of acne on his face and back.  In 1995, he sought 
additional treatment.  At the time of his retirement from 
service, he was noted to have generalized acneform lesions on 
the upper back and chest.

The veteran was afforded a VA examination in July 1997.  He 
had a chronic rash, diagnosed as tinea versicolor, on the 
upper back.  Additionally, he had a small follicular rash on 
the anterior and posterior chest.  

A VA outpatient treatment note from April 19, 1999 found that 
the veteran had a pruritic eruption of the chest and back.  
The physical examination found dry follicular based patches 
on the back, chest and upper abdominal region.  The diagnosis 
was follicular eczema.

In April 1999, the veteran testified before the undersigned 
at a personal hearing.  He stated that he had a rash on the 
chest and all over his back.  He referred to constant 
itching; he denied any seasonal changes in the condition.

The veteran was examined by VA in October 1999.  He had 
erythematous follicular papules as well as pustules scattered 
on the chest and back.  There was no scaling, lichenification 
or ulceration.  A biopsy established a diagnosis of 
folliculitis.  

A March 2000 VA examination noted the veteran's complaints 
that his eruptions were worse in hot weather.  The physical 
examination found patches of follicular papules and pustules 
on the chest and back.  It was noted that a biopsy had 
confirmed the diagnosis of folliculitis.  VA re-examined the 
veteran in April 2000; he had follicular patches and pustules 
located mostly on the back and, to a lesser degree, on the 
chest.  There were some comedones on the face.  He had mild 
exfoliation on the back.  There was no evidence of exudates, 
itching, marked disfigurement, ulceration, crusting or 
systemic or nervous manifestations.  A biopsy was consistent 
with folliculitis.  The diagnosis was folliculitis.

A March 2001 VA examination noted that the veteran did not 
scratch during the examination.  On the back (and less on the 
chest) he had a hyperpigmented, dry eruption with follicular 
erythema and pinpoint pustules.  There was mild 
lichenification.  An April 2001 re-examination showed 
multiple closed pustules located on the upper chest and upper 
back.  There was some evidence of post-inflammatory 
hyperpigmentation, as well as diffuse xerosis of the skin on 
the upper back and chest.

Corns between left 4th and 5th toes

The veteran's service medical records indicated that prior to 
his separation, he was noted to have soft corns between the 
4th and 5th toes of the left foot.  No symptoms were reported.

In July 1997, the veteran was examined by VA.  He reportedly 
had mild symptoms with soft corns between the 4th and 5th toes 
of the left foot.  VA outpatient treatment records developed 
between July 1997 and April 1999 make no reference to any 
treatment for these corns.

In April 1999, the veteran testified before the undersigned 
at a personal hearing.  He stated that his corns had to be 
continually scraped and that they were sometimes so painful 
he had to remove his shoe.  He indicated that he had to soak 
and scrape these corns on a daily basis, and that he had been 
given toe spacers.  He stated that if he did not scrape the 
corns daily they would become very thick.

The veteran was afforded a VA examination in March 2000.  He 
was not using any crutches, braces or canes at the time of 
the examination.  He denied any surgery.  He commented that 
he had recurrent episodes of painful corns and calluses on 
the left foot.  He indicated that he had recently had the 
corns trimmed and that he had not had any recurrence since 
then.  He denied any current symptoms attributable to his 
service-connected corns.  Physical examination found no 
evidence of corns.  It was noted that the skin between the 
4th and 5th toes was "pristine", with no evidence of corn or 
callous formation.  The impression was history of corns, with 
no evidence of corns between the 4th and 5th toes, 
asymptomatic.  

A March 2001 VA examination found no indication of corns and 
noted that the condition was resolved.

Relevant law and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Additional law and regulations, including specific diagnostic 
criteria, will be discussed where appropriate below.

Analysis

Initial matter - The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under the 
VCAA.  By virtue of the Statement of the Case (SOC) issued in 
September 1997 and the Supplemental Statements of the Case 
(SSOC) issued in December 2000 and September 2001, the 
veteran and his representative were provided notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim on appeal.  The SOC also notified the 
veteran of the pertinent law and regulations, as well as his 
due process rights. 
The Board remand issued in June 1999 further served to inform 
the veteran of the kinds of evidence which are required

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.   
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations in July 
1997, October 1999, March and April 2000 and March and April 
2001.  There are also of record VA outpatient treatment 
records.  There is no indication that there is any relevant 
evidence which currently exists and which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing 
before the undersigned in April 1999.

The Board additionally notes that this case was remanded to 
the RO twice by the Board in order to insure that the 
veteran's procedural rights were protected and sufficient 
evidence was of record with which to make an informed 
decision.  The Board further observes that as described in 
the September 2001 Supplemental Statement of the Case, the RO 
took steps to obtain additional evidence when certain 
development was deemed to have been inadequate. 

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.

Discussion

1.  Entitlement to an increased disability rating for 
service-connected folliculitis, currently evaluated as 10 
percent disabling.

The veteran has been diagnosed as having folliculitis, which 
is rated as analogous to eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  See also 38 C.F.R. § 4.20 
(2001).  

Under the criteria in 38 C.F.R. § 4.118, Diagnostic Code 
7806, a 10 percent disability  evaluation is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or an extensive area.  A 30 percent 
evaluation is warranted when there is exudation or constant 
itching, extensive lesions or marked disfigurement.  With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, a 50 
percent disability rating is assigned. 

After reviewing the evidence of record, and for reasons 
stated immediately below, the Board has determined found that 
an evaluation in excess of the 10 percent currently assigned 
is not warranted.  

As described in the factual background section above, the 
veteran's skin disorder has been the subject of a number of 
recent VA physical examination in recent years.  The 
examinations and the photographs accompanying the April 2001 
VA examination do indicate the presence of folliculitis on 
the veteran's back and chest.  However, there is no 
suggestion that the lesions are extensive or that the 
condition has resulted in marked disfigurement.  Moreover, 
taken together, the VA examinations do not indicate that any 
exudation is present.  In fact, the April 2000 VA examination 
specifically noted no evidence of exudates, itching, marked 
disfigurement, ulceration, or crusting.  Furthermore, there 
is no indication of systemic or nervous manifestations.  

While the veteran has asserted that he has constant itching, 
the VA examination conducted in March 2001 noted that he did 
not have any itching during the evaluation.  None of the 
examinations have indicated physical signs consistent with 
itching, such as scabbing or scarring.  Although the Board 
has no reason to doubt the veteran's statements that he 
experiences itching due to his service-connected skin 
disorder, itching is specifically contemplated in the 
schedular criteria for a 10 percent rating. 

Based on the evidence of record, including the veteran's 
statements concerning the severity of his condition, the 
Board determines that the 10 percent evaluation which is 
currently assigned adequately compensates him for the degree 
of disability shown, which includes manifestations on the 
veteran's chest and back with associated complaints of 
itching.  There is little or no objective evidence that 
symptomatology consistent with the assignment of a 30 percent 
rating is present.  As a consequence, it is found that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for the service-
connected folliculitis.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected corns between the left 4th and 
5th toes.

According to the applicable schedular criteria, benign new 
skin growths are rated as analogous to scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2001).  However, disabilities 
rated pursuant to Diagnostic Code 7819 may also be rated as 
for eczema, dependent upon the location, extent and repugnant 
or otherwise disabling character of the manifestations.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). It has been observed that 
one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  It has also been held that any change in 
Diagnostic Code by a VA adjudicator must be specifically 
explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having considered the matter, the Board believes that 
the veteran's corns are more appropriately rated as scars 
than as eczema.  The schedular criteria for eczema, which 
have been discussed above in connection with the first issue 
on appeal, do not fit manifestations of corns between the 
toes.  Rather, corns appears to be more closely resembling 
scars, particularly scars which may affect function of a 
foot.  Accordingly, the Board believes that the veteran's 
corns are more appropriately rated by analogy to 38 C.F.R. § 
4.118, Diagnostic Code 7805 [other scars], which are rated 
based on limitation of function of the part affected.  The 
Board further observes that limitation of function of a foot 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5294 [other 
foot injuries].

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is assigned for moderate disability, a 20 percent 
disability rating is assigned for moderately severe 
disability, and a 30 percent is assigned for severe 
disability. 38 C.F.R. § 4.71a, Diagnostic Code 5284. A 40 
percent rating is assigned when the evidence establishes a 
foot injury with actual loss of the use of the foot. 38 
C.F.R. § 4.71a, Diagnostic Code 5284.

The words "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  "Moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988) at 871. 

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown. 38 C.F.R. § 4.31.
   
Recent medical examination does not reveal the presence of 
corns.  The VA examination performed in March 2000 found no 
evidence of the existence of any corns between the 4th and 5th 
left toes.  Rather, this examination noted that the skin 
between these toes was "pristine", without evidence of corn 
or callous formation.  The veteran's condition was noted by 
history only and he was described as asymptomatic.  Another 
VA examination, in March 2001, failed to provide evidence of 
corns and indeed noted that the condition had resolved.  

The veteran has asserted in the past that he has corns which 
are recurrent and painful.  However, thee is no medical 
evidence indicative of corns since July 1997, at which time 
the corns were described as mild.  

In short, there is no objective of corns and no evidence of 
impairment of the veteran's foot functioning due to corns.  
As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 0 percent for the service-connected corns between 
the left 4th and 5th toes.

Fenderson considerations

As noted above, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that in cases, such as this one, in which 
an initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings".

The assigned disability ratings for the veteran's 
folliculitis and corns of the left foot have been made 
effective as of December 1, 1995, the day after the veteran's 
retirement from the United States Navy.  See 38 C.F.R. 
§ 3.400 (2001).
In this case, the Board believes that the evidence does not 
indicate a different level of disability during the period 
from December 1, 1995 to the present date.  The medical 
examinations with respect to folliculitis have been quite 
consistent in describing that disability, and there is no 
evidence of pathology consistent with a higher rating anytime 
during the period.  With respect to the service-connected 
corns, as discussed above it appears from the medical 
evidence that this condition has resolved in recent years.  
Even when corns were clinically recognized in 1997, however, 
they were described as mild; no problems with the functioning 
of the veteran's left foot were identified.    



ORDER

An evaluation in excess of 10 percent for the service-
connected folliculitis is denied.

An evaluation in excess of 0 percent for the service-
connected corns between the left 4th and 5th toes is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

